Citation Nr: 1022652	
Decision Date: 06/18/10    Archive Date: 06/24/10

DOCKET NO.  09-03 562A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to reentrance into an independent living services 
program under Chapter 31, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1944 to June 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a letter determination dated in 
November 2008, by which the Department of Veterans Affairs 
(VA) Regional Office (RO) in Hartford, Connecticut, denied 
the Veteran reentrance into VA's independent living services 
program.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran submitted an April 2010 letter indicating that he 
believed he was now a homebound Veteran and that he deserved 
a separate rating for his hypercusis disability.  The issues 
of entitlement to special monthly compensation by reason of 
being in need regular of aid and attendance or by reason of 
being housebound and a separate rating for hypercusis have 
been raised by the record, but have not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over them and they are 
referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran was found to be rehabilitated following a program 
of independent living services in May 2008.  In September 
2008, the Veteran again applied for a program of independent 
living services.  

A finding of rehabilitation following a program of 
independent living services may only be set aside, and an 
additional period of independent living services provided, if 
the following conditions are met:  

(1)	Either:
(i)	The veteran's condition has worsened and as a 
result the veteran has sustained a substantial 
loss of independence; or
(ii)	 Other changes in the veteran's circumstances 
have caused a substantial loss of independence; 
and 
(2)	The provisions of § 21.162 pertaining to 
participation in a program of independent living 
services are met.

38 C.F.R. § 21.284(b) 

The Veteran originally contended that he was entitled to 
reentrance into VA's independent services program because his 
service-connected disabilities worsened and that it affected 
his everyday living.  The RO developed this case, assembling 
updated medical evidence and affording the Veteran a hearing 
in March 2009.  However, the Veteran sent a letter and new 
evidence in April 2010, indicating that he suffered a stroke 
in January 2010.  In this letter the Veteran maintains that, 
in sum, he has suffered a substantial loss of independence, 
including having his driver's license taken away and needing 
power stairs to go upstairs in his home.  The Veteran also 
reports that he cannot stand for more than three or four 
minutes and has lost most of his balance.  

Given that there is a recent indication (April 2010) that the 
Veteran has had a change in circumstances that has caused a 
substantial loss of independence, the Board finds that that 
additional evidence must be obtained by VA, including any 
outstanding records of medical treatment.  This evidence, 
once obtained, must be considered in adjudication of the 
Veteran's independent living services claim.

The Veteran provided the necessary authorization to obtain 
private treatment records via a VA Form 21-4142, submitted in 
April 2010, but the records do not appear to have been 
requested.  These private treatment records are not included 
in the Veteran's file and must be obtained.  Any recent VA 
treatment records should also be obtained.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Obtain and associate with the file all 
available VA treatment records for the 
Veteran not already associated with the 
file, including records from March 2009 to 
the present.  

2.  Obtain all private treatment records 
as indicated by the Veteran in his April 
2010 letter.  The Veteran provided the 
necessary authorization in a VA Form 21-
4142 submitted in April 2010; however, the 
authorization will automatically end 180 
days after the form was signed and dated.  
The RO/AMC should ensure that a new 
authorization is obtained if the VA Form 
21-4142 is not still in effect (or is not 
currently sufficient) by the time this 
Remand is processed.  

3.  Review the file and ensure that no 
other notification or development action, 
in addition to that directed above, is 
required.  If further action is required, 
the RO/AMC should undertake it before 
readjudication of the claim for reentrance 
into an independent living services 
program.

4.  Readjudicate the issue on appeal.  If 
the benefit sought remains denied, the 
Veteran and his representative should be 
provided a supplemental statement of the 
case and an appropriate period of time for 
response.

With respect to readjudication of the 
Veteran's appeal, the RO/AMC is advised 
that certain regulations pertaining to 
vocational rehabilitation benefits were 
revised effective February 19, 2010.  See 
75 Fed. Reg. 3,163-3,170 (January 20, 2010) 
(to be codified at 38 C.F.R. §§ 21.40, 
21.41, 21.42, 21.44, 21.45, 21.46, 21.50, 
21.214, 21.282, 21.254, 21.257, 21.258, 
21.8020).  Although the specific applicable 
regulation in this case, 38 C.F.R. 
§ 21.284, was not revised, the RO/AMC 
should review the changes in regulations 
for any impact they may have on the 
Veteran's claim under the facts of this 
case as they are developed.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

